I am unable to agree with the conclusions of law expressed in the majority opinion. Appellants' pleadings asserted unreasonableness of the ordinance incorporating within the city the territory in question; it alleged its dimensions as being some two miles in length and about 800 feet in width; that the sole reason for annexing the territory was for taxation revenue, with no intention or ability of supplying city conveniences, and so on. I am of the opinion that the pleadings presented a case for judicial review based upon the question of the reasonableness of the extension of the corporate limits and the meaning to be given the word "adjacent." I am aware of the holdings in the cases cited in the majority opinion herein, none of which I conceive to be in conflict with my position. In the case of City of Houston v. State ex rel. City of West University Place, supra, it was held that under the Home Rule Amendment to the Constitution of Texas, art. 11, Sec. 5, Constitution of Texas; art. 1175, Sec. 2, R.C.S. of Texas, that a home rule city had the right to extend its boundary limits and to annex additional territory lying adjacent to such city; that the authority to do so conferred upon such type of city was legislative in nature and courts may not inquire into the motives of the governing bodies of such cities in annexing additional territory. Under the facts of that case the court upheld the right of the City of Houston to annex territory adjacent to it as against the claim of the City of West University Place that territory adjacent to its limits would be appropriated and thereby it would be prevented from future expansion. The major premise in the holding was that the annexed area was "adjacent" to both the cities involved, which apparently was a fact not in dispute and perhaps conceded by all parties. The court in the opinion uses this significant language: "We cannot say in the light of the record that the action of the governing body of the City of Houston in absorbing within its boundaries the territory in question, even though it resulted in encircling the respondent city, was so unrelated to petitioner's economic and municipal needs as to be wholly unreasonable and arbitrary and for that reason subject to judicial review."
In the case of City of Gladewater v. State, supra, the principle was announced that under a statute which, without expressing any qualification, authorized cities to extend their limits by adding territory not to exceed one-half mile in width, such cities could extend their limits to the designated extent and courts were without authority to prescribe limitations as to the use, *Page 666 
occupation, and so on, of such territory. The same point is involved in the case of the City of Gladewater v. State ex rel. Walker, and in the case of State v. City of Waxahachie, supra. The statute having fixed a limitation as to the width of territory that could be annexed, the courts could not prescribe additional requirements. I am in accord with the logic and conclusions arrived at in the cited authorities.
In the case under consideration, the city extended its limits about two miles in length and something like 800 feet in width, which appellants pleaded was unreasonable and arbitrary and for the sole purpose of mulcting the property owners embraced therein out of tax money for the benefit of the city, and with no intention of at any time giving the residents of such annexed strip of land the benefit of city conveniences. It is my opinion that the petition stated a cause of action; that upon a trial on the merits the word "adjacent" should be given a definition applicable to the facts and such judgment entered as the case presented might require. It is hardly conceivable that the legislature, and the people in adopting the amendment in question, meant by the use of the words "territory lying adjacent to said city" that a city commission arbitrarily and unreasonably could annex territory in such form, shape and extent as it might see fit, without any curb or limitation. If a home rule city can extend its city limits 800 feet in width by two miles in length then it would have equal power to extend it 10 miles, 50 miles, or further. The absurdity of such a thing is readily apparent. The cases cited are not authority for the proposition that municipalities have such boundless and unlimited power, and that their acts in such matters are not subject to review by our courts. If the law is thus announced, it would be conducive to precipitating a mad scramble among the cities of this state to extend their limits without let or hindrance in an effort to acquire additional taxable property. Cities in their contour might assume the shape of the arms of an octopus, grotesque and misshapen, or the tentacles of a lobster, or the tubular processes of infusorians. The term "adjacent" in its strict sense means lying near, close, or contiguous; it also connotes being near to, but not necessarily attached or bordering upon. It is a word of such elastic meaning that it has required judicial construction in a multitude of cases in almost every jurisdiction in the United States. See 2 Words and Phrases, Perm. Ed., p. 378, et seq. Could it be said that under the use of the word in question that a city could by ordinance skip over contiguous lands and annex territory several miles away for the purpose of acquiring taxable property? What has been said is for the purpose of demonstrating that the word "adjacent" should be given a reasonable construction, with due consideration of the context in which it is used, and when it is assigned an unreasonable definition by a legislative body or otherwise, the courts should review it judicially. It stands in no different category to numberless other words used in legislative acts that have required definition by the courts. In the case of State ex rel., Childs v. Village of Minnetonka, 57 Minn. 526, 59 N.W. 972, 974, 25 L.R.A. 755, involving a different factual situation, is discussed the meaning of "lands adjacent thereto" as follows: "It is also clear that by the term `lands adjacent thereto' is meant only those lands lying so near and in such close proximity to the platted portion as to be suburban in their character, and to have some unity of interest with the platted portion in the maintenance of a village government. It was never designed that remote territory, having no natural connection with the village, and not adaptability to village purposes, should be included. Whether the word `adjacent' is to be given a more limited and definite meaning of universal application, or whether, as is my own impression, there is no inflexible rule, except the general one already laid down, as to what lands are adjacent, and that each case will depend somewhat on its own particular facts, it is not necessary to consider in the present case. There is no difficulty in determining, as a matter of law, that this territory is not `adjacent,' within any meaning of the word, and that its attempted incorporation into a village was wholly unauthorized by the act."
The territory annexed to a city should have such unity of interest with it as to make it a proper subject of municipal *Page 667 
government. 37 Am.Jur. 643, Sec. 26. While great latitude should be accorded an act of the legislature, or of a city in making a boundary extension under the constitutional amendment in question, still, when such an extension is arbitrary or unreasonable in nature, or is a flagrant invasion of property rights it is a subject for judicial review the same as any other kind of legislation.
The judgment should be reversed and the case remanded to the trial court for a trial on the merits.